SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUSES: DWS California Tax–Free Income Fund DWS Core Fixed Income Fund DWS Core Plus Income Fund DWS Emerging Markets Fixed Income Fund DWS Floating Rate Plus Fund DWS Global Bond Fund DWS Global Inflation Plus Fund DWS GNMA Fund DWS High Income Fund DWS High Income Plus Fund DWS Intermediate Tax/AMT Free Fund DWS Managed Municipal Bond Fund DWS Massachusetts Tax–Free Fund DWS New York Tax–Free Income Fund DWS Short Duration Fund DWS Short Duration Plus Fund DWS Short–Term Municipal Bond Fund DWS Strategic Government Securities Fund DWS Strategic High Yield Tax–Free Fund DWS Strategic Income Fund DWS U.S. Bond Index Fund DWS Variable Series I: DWS Bond VIP DWS Variable Series II: DWS Core Fixed Income VIP DWS Government & Agency Securities VIP DWS High Income VIP DWS Money Market VIP DWS Strategic Income VIP The following replaces similar information under the “For More Information” subsection of the “OTHER POLICIES AND RISKS” section of each fund’s prospectus: A complete list of each fund’s portfolio holdings as of the month-end is posted on www.dws-investments.com on or afterthe last day of the following month. More frequent posting of portfolio holdings information may be made from timeto time on www.dws-investments.com. The posted portfolio holdings information is available by fund and generally remains accessible at least until the date on which a fund files its Form N-CSR or N-Q with the Securities and Exchange Commission for the period that includes the date as of which the posted information is current. Each fund’s Statement of Additional Information includes a description of a fund’s policies and procedures with respect to the disclosure of a fund’s portfolio holdings. Please Retain This Supplement for Future Reference July 23, 2010 DMF–3698
